DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/5/2021.  Claims 1 and 8-9 are currently amended.  Claims 1-9 are pending review in this action.
The 35 U.S.C. 102 rejection in the previous Office Action is withdrawn.
The 35 U.S.C. 112 rejection in the previous Office Action is maintained.
The claim objection in the previous Office Action is maintained.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Specification
The disclosure is objected to because of the following informalities: There are numerous instances of using the wrong numerals in reference to the figures. Some examples are given below.
Page 5 Line 16 of the specification recites “pole extenders 4”; while Page 5 Line 23 of the specification recites “the extenders 2”.
Page 6 Line 6 of the specification recites “relief profile 6”; while Page 6 Line 11 of the specification recites “relief contour 6”.   
Page 7 Line 24 of the specification recites “locking formations 14”; while Page 7 Line 25 of the specification recites “locking formations 15”.
Page 7 Line 28 of the specification recites “complementary faces 10 and 12”; while Page 7 Lines 24-25 of the specification recites “base element 10” and Page 7 Lines 14-15 of the specification recites “wedge formation 12”.
Page 8 Line 26 of the specification recites “wedge faces 13 and 11” and Page 8 Line 27 of the specification recites “wedge faces 11 and 13”; while Page 7 Line 4 of the specification recites “tabs 11” and Page 7 Line 16 of the specification recites “sloped lower face 13”.
Applicant is further encouraged to review the text of the specification and correct grammatical errors, such as the following:
Page 2, line 3-4 read in part: “a pole extender that has one side is connected to the battery cell.” The underlined word “is” should be deleted.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites the limitation “having upper and lower wedge faces” on line 16. 
For the purpose of clarity and ease of understanding the elements described within the claim, applicant is encouraged to amend the limitation to read “having an upper wedge face and a lower wedge face”.
Claims 5-6 are objected because of the following informalities. Claims 5-6 appear in their originally filed form. Applicant is strongly encouraged to carefully review the terminology used in claims 5 and 6. It appears that the feature referred to as “wedge” (at least in claim 6) is intended to read “wedge formation”. The claimed “wedge” corresponds to the feature described in the specification as “wedge-shaped base element 10”. The purpose of this element is to bear the connector (8) and to be laterally inserted between the outer ends (5) of the pole extenders (4) and the frame (3) such that the lower face of the wedge (10) comes in contact with the complementary upper face of the wedge 
Claim 7 is objected to because of the following informalities: Claim 7 ends in two periods.  
Claim 7 appears in its original form. Applicant is strongly encouraged to review the claim in view of the Specification, p. 6, lines 5-10 and figure 1. The claim as phrased requires that the relief profile (6) extend parallel to a main plane of the battery cell. However, the relief profile (6) in fact extends approximately perpendicularly to the main plane of the battery cell. It is located between section (7) of the pole extender and the outer end (5) of the pole extender. It is section (7), which extends parallel to the main plane of the battery cell, not the relief profile (6). Moreover, the purpose of the relief profile (6) is to relieve vibrations between the connector (8) and the pole extender (4). This function would be served precisely if the relief profile (6) appears on the portion of the pole extender (4) which is bent approximately perpendicularly relative to the main portion of the battery cell (see figure 1 and the description in the Specification, p. 6, lines 5-16).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “small acute angle” in lines 17 and 23. The phrase “small acute angle” is unclear as “small” is a relative term and should be amended to recite “acute angle”. 
The term "small acute angle" in claim 1 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
All claims which depend upon claim 1 are rejected by virtue of dependency (Claims 1-7).
Claim 1 recites the limitation “pole extender” in lines 5, 10, 18-19, 24, and 25 and also recites the limitation “extender” in lines 9, 13, and 14. Alternating between the phrase “pole extender” and “extender” is unclear, and the phrase “extender” should be amended to recite “pole extender” for all limitations referring to the claimed pole extender. All claims which depend upon claim 1 are rejected by virtue of dependency (Claims 1-7).
Claim 1 recites the limitation “an upper face” in line 12, “upper … wedge faces” in line 16, and “the upper face” in line 17. It is unclear what the limitation “the upper face” in line 17  is referring to, and the phrase “the upper face” should be amended to clearly identify what it is referring to. 
For the purposes of examination, the limitation “the upper face” of line 17 is interpreted to have been intended to read “the upper wedge face”. 
All claims which depend upon claim 1 are rejected by virtue of dependency (Claims 1-7).
Claim 1 recites the limitation “a lower downwardly directed face” in line 7, “the lower face” in line 13, “lower wedge faces” in line 16, “the lower face” in line 18, “the lower face wedge” in line 22, 
Claim 1 recites the limitation “outer end” in lines 7, 10, 18, and 27 and also recites the limitation “the upper end” in lines 23 and 25. There is insufficient antecedent basis for the limitation “the upper end” in lines 23 and 25.The phrase “the upper end” in lines 23 and 25 is interpreted to have been intended to read “the outer end” and should be amended to recite “the outer end”. All claims which depend upon claim 1 are rejected by virtue of dependency (Claims 1-7).
Claim 1, lines 24-26 recite in part: “… movement of the wedge horizontally between the … pole extender and the upper face of the wedge…”. 
It is unclear how the wedge can be moved between the pole extender and the wedge’s own upper face. 
It appears that the cited portions of lines 24-26 were intended to read: “… movement of the wedge horizontally between the … pole extender and the upper surface of the wedge formation…”
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the one wedge face” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to clearly identify which of the upper wedge face and lower wedge face of claim 1 line 16 it is referring to.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the base" in line 3. There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as reciting the limitation “the wedge”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “pole extender” in lines 2 and 4 and also recites the limitation “extender” in line 4. Alternating between the phrase “pole extender” and “extender” is unclear, and the phrase “extender” should be amended to recite “pole extender” for all limitations referring to the claimed pole extender.
Claim 7, lines 3-4 recite the limitation “projects from the extender on one side and the outer end of the pole extender”.
It is impossible to ascertain the meaning of this limitation. It appears that some words are omitted. Applicant is requested to correct the claim in accordance with the specification (p. 6, lines 5-10).
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 recites the limitation “small acute angle” in lines 7-8 and 18. The phrase “small acute angle” is unclear as “small” is a relative term and should be amended to recite “acute angle”. 
The term "small acute angle" in claim 1 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
All claims which depend upon claim 8 are rejected by virtue of dependency (Claims 8-9).
Claim 8 recites the limitation “pole extenders” in line 5, “a downwardly directed lower extender face” in line 7, and “extenders” in lines 12 and 17. Alternating between the phrase “pole extender” and “extender” is unclear, and the phrase “extender” should be amended to recite “pole extender” for all limitations referring to the claimed pole extender. Additionally, the limitation “a downwardly directed lower extender face” should be amended to clearly identify that it is referring to the claimed pole extender. All claims which depend upon claim 8 are rejected by virtue of dependency (Claims 8-9).
Claim 8 recites the limitation “an upwardly directed wedge face” in line 3, “a downwardly directed lower extender face” in line 7, “the respective wedge faces” in line 8, “the lower faces” in lines 11-12, “respective upper faces” in lines 13-14, “respective lower wedge faces” in lines 14-15, “the upwardly directed wedge faces” in line 15, “the lower faces” in line 16, and “the upper and lower faces” in line 18. There are many different phrases containing the word “face”, and it is significantly unclear as to what specific feature they are referring to throughout the claim. The listed phrases should be amended to make it clear how many different faces are actually being claimed. All claims which depend upon claim 8 are rejected by virtue of dependency (Claims 8-9).
Claim 8 recites the limitation “a respective connector arm” in lines 9-10, “the arms” in line 11, “the connector arms” in line 14, and “the arms” in line 16. Alternating between the phrase “connector arms” and “arms” is unclear, and the phrase “arms” should be amended to recite “connector arms” for all limitations referring to the claimed connector arms. All claims which depend upon claim 8 are rejected by virtue of dependency (Claims 8-9).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the wedge faces” in line 2. As explained above, it is unclear what the limitation “the wedge faces” is referring to from claim 8, and the phrase “the wedge faces” should be amended to clearly identify which of the many wedge faces from claim 8 it is referring to.
Claim 9 recites the limitation “the respective arms” in lines 2-3 and “the arms” in line 3. As explained above, using the phrase “the arms” is unclear, and the phrase “the arms” should be amended to recite “the connector arms” as established in claim 8. 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is allowable over the closest prior art of record because the closest prior art of record US2005/0031946 fails to teach or make obvious the wedge formation feature of the frame and pole extender.
Claims 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 is allowable over the closest prior art of record because the closest prior art of record US2005/0031946 fails to teach or make obvious to the wedge formation feature of the frame and pole extender.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2005/0031946.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AR/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724